Title: From Benjamin Franklin to Henry S. Woodfall, [before 22 September 1773]
From: Franklin, Benjamin
To: Woodfall, Henry Sampson


This note went to the recipient, then to a mutual friend, then back to Woodfall and eventually back to Craven Street. The note was on a covering sheet around the manuscript of the following document, “An Edict by the King of Prussia,” and explained the typographical form that Franklin wished to have given to his satire. On the verso of the sheet Woodfall addressed it and its contents to Franklin’s old friend and neighbor Caleb Whitefoord, who owned stock in the newspaper and frequently saw material submitted to it. Whitefoord readdressed the cover and the manuscript to Woodfall with a request to him, written under Franklin’s note, to publish the satire at once. The printer did so. He then returned the cover to Franklin, and added under Whitefoord’s note one of his own to explain how he had handled “the enclosed,” which was either the manuscript or a clipping of the published text. This small sheet, in other words, has a great deal to say about the birth of the satire.
 
[Before September 22, 1773]
If Mr. Woodfall shall think fit to give the enclosed a Place in his Paper, he is requested to take Care that the Compositor observes strictly the Italicking, Capitalling and Pointing. If it is done as correctly as the Rules for diminishing, &c. it will be very satisfactory to his humble Servant the Author.
[Note by Whitefoord to Woodfall:] Pray let the inclosd appear in P.A. as soon as you can conveniently. Yours &c.

[Note by Woodfall to Franklin:] If the enclosed had been printed as a Foreign Article I feared it would have been lost, or at least not so much attended to as it deserved. 
H S W
 
Addressed by Woodfall: To / Caleb Whitefoord, Esq.
Addressed by Whitefoord [?]: To Mr. H[enry Woodfall?]
Notation by Whitefoord: Cover to K. of P.
